DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“indexing features” recited in claims 14, 17, and 99
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), ‘indexing features’ will be interpreted so as to comprise “hard stops, pins, holes, or grooves” as taught by the Specification (paragraph 31).
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “wherein performing work on the frame via the one station upon the frame comprises …” in the last paragraph. Examiner believes this to be a grammatical error and will interpret as “wherein performing work on the frame via the one station comprises …”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 7, 10, 12, 14, 15, 17, 29 – 34, 59, and 96 – 104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 102 recites the limitation “receiving a frame comprising one of a metal frame or a hardened composite frame” in the first paragraph after the preamble. The preamble of these claims further recite “a method for fabricating a frame for an aircraft.” Because the ‘frame’ of the preamble is ‘received’ in the limitation, it is unclear as to whether Applicant intends the claimed method to end after the ‘receiving’ recited in the limitation, or whether Applicant intends the claimed method to include the steps recited after the limitation. For the purposes of this Office Action, Examiner will interpret the limitation as “receiving a frame preform comprising one of a metal frame preform or a hardened composite frame preform.”
Claim 4 recites the limitation “the same time.” There is insufficient antecedent basis for the limitation in the claim.
Claim 10 recites the limitation “performing work on the frame occurs …” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the step of “performing work on the frame …” previously set forth in claim 1, or whether Applicant intends to set forth a second step of ‘performing work’ which is separate and independent from the previously recited step of ‘performing work.’ For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to, and further define, the previously recited step of ‘performing work on the frame …’
Claim 102 recites the limitation “the same time” in the last paragraph. There is insufficient antecedent basis for the limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 98 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 98 merely recites subject matter previously recited in claim 12, from which claim 98 is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 7, 12, 98, and 100 - 103 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (U.S. Patent Application Publication Number 2017/0203350).
As to claim 1, Okada teaches a method for fabricating a frame for an aircraft (abstract and page 1, paragraph 4), the method comprising: receiving a frame preform comprising a metal frame preform (figure 3, element 31 being the ‘frame preform’ and ‘metal frame preform’; page 4, paragraphs 43 – 44); advancing the frame preform through one station of an array of stations arranged in an arc (figure 3, element 20A-1 being the ‘one station,’ elements 20A being the ‘array of stations,’ and element 11 being the ‘arc’; page 4, paragraphs 46 – 47); and performing work on the frame via the one station (figure 3, elements 31 and 20A-1; page 4, paragraphs 47 – 48).
As to claim 2, Okada teaches that the arc corresponds to a shape of the frame preform (figure 3, elements 11 and 31). Examiner notes that this can be found because Okada teaches that the work performed on the frame causes the frame preform to be formed in the shape of the arc (figure 3, elements 11 and 31; page 4, paragraphs 47 – 48). Alternatively, Examiner notes that Okada teaches the frame preform having an arc shape in bottom center portion of the frame (figure 3, bottom center portion of element 31).
As to claim 3, Okada teaches that the one station of the array of stations comprises a machining station (figure 3, element 20A-1; page 4, paragraphs 47 – 48); and wherein performing the work on the frame preform via the one station comprises machining the frame preform (figure 3, elements 20A-1 and 31; page 4, paragraphs 47 – 48). Examiner notes that a ‘machining station’ and ‘machining’ can be found because Merriam-Webster’s Dictionary defines “machining” as “to process by turning, shaping, planning, or milling by machine-operated tools” and Okada teaches the one station bending the frame (page 4, paragraphs 47 – 48).
As to claim 4, Okada teaches advancing the frame preform through multiple stations of the array of stations (figure 3, elements 20A-2 and 20A-3 being the ‘multiple stations’; page 4, paragraphs 47 – 50); and performing work on the frame preform via the multiple stations of the array of stations simultaneously upon different sections of the frame preform (figure 3, elements 20A-2 and 20A-3; page 4, paragraphs 47 – 50).
As to claim 7, Okada further teaches advancing the frame preform through the one station of the array of stations comprises pulsing the frame preform along the arc by a distance less than a length of the frame preform (page 4, paragraph 47). Examiner notes that this can be found because Okada teaches first advancing the frame preform to a first station and then sequentially to subsequent stations (figure 3, elements 20A-1 – 20A-3; page 4, paragraph 47).
As to claim 12, Okada teaches that advancing the frame preform comprises causing the frame preform to under circular motion, the circular motion follows the arc, the arc having a radius that corresponds with a radius of the frame preform (figure 3, elements 11 and 31; page 3, paragraphs 46 – 47).
As to claim 98, the discussion of claim 12 is incorporated herein.
As to claims 100 and 101, Examiner notes that Okada alternatively teaches the one station comprising a machining station and, therefore, is not required to teach the specifics of the Non-Destructive Inspection station. Therefore, Okada further anticipates the limitations of claims 100 and 101.
As to claim 102, the discussion of claims 1 – 4 are incorporated herein.
As to claim 103, the discussion of claim 7 is incorporated herein.

Claim(s) 1, 2, 7, 10, 96, and 97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankenberger (U.S. Patent Application Publication Number 2008/0250626).
As to claim 1, Frankenberger teaches a method for fabricating a frame for an aircraft (abstract), the method comprising: receiving a frame preform comprising a metal frame preform (figure 5, element 5 being the ‘frame preform’ and the ‘metal frame preform’; pages 1 and 3, paragraphs 17 and 42); advancing the frame preform through one station of an array of stations arranged in an arc (figure 5, position of element 19 being the ‘one station,’ positions of elements 15 – 19 being the ‘array of stations,’ and element T being the ‘arc’; page 3, paragraphs 41 - 42); performing work on the frame preform via the one station (pages 2 and 3, paragraphs 28, 31, and 43).
As to claim 2, Frankenberger teaches that the arc corresponds to a shape of the frame (figure 5, elements 5 and T). Examiner notes that this can be found because Frankenberger teaches the frame preform having a circular shape (figure 5, element 5) and the arc having a circular shape (figure 5, element T).
As to claim 7, Frankenberger teaches that advancing the frame through the one station of the array of stations comprises pulsing the frame along the arc by a distance less than a length of the frame (figure 5, element 5; page 3, paragraph 42).
As to claim 10, Frankenberger teaches performing work on the frame occurs during pauses between pulses of the frame (figure 5, element 5; pages 2 and 3, paragraphs 42 and 31).
As to claim 96, Frankenberger teaches advancing the frame along the arc clockwise (page 3, paragraph 41).
As to claim 97, Frankenberger teaches advancing the frame along the arc counterclockwise (page 3, paragraph 41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 14, 15, 17, 29 – 34, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Frankenberger as applied to claim 1 above, and further in view of Oberoi (U.S. Patent Number 9,505,051).
As to claim 3, Frankenberger teaches that one station of the array of stations is an installation station for installing one of a various number of components (page 2, paragraph 31). Examiner takes Official Notice that it is known in the art to use various fasteners, such as screws and rivets, to install these components to the frame preform so as to securely fasten the components to the frame preform. Therefore, it would have been obvious to one skilled in the art to perform work as fastener installation at the one station during the step of performing work on the frame preform via the one station, so as to securely fasten the given component to the frame preform, as desired by Frankenberger.
However, while Frankenberger makes obvious the use of fasteners and installing fasteners, Frankenberger does not teach the one station comprising a drilling station. Oberoi teaches a method of fabricating a frame for an aircraft (abstract), the method comprising: receiving a frame preform (figure 1, element 102 being the ‘frame preform’; column 6, lines 32 – 37) and performing work on the frame preform (figure 1, element 124; column 9, lines 1 – 5). Oberoi further teaches that the performed work includes installing fasteners onto the frame perform so as to attach various components to the frame preform (figure 1, elements 126 and 128; column 9, lines 6 – 20), wherein the step of installing fasteners includes drilling holes into the frame preform (figure 1, element 126; column 9, lines 6 – 20). It would have been obvious to one skilled in the art to perform a step of drilling the frame preform at the one station of Frakenberger, as taught by Oberoi, so as to allow fasteners to be installed onto the frame preform and install the components onto the frame preform, as desired by Frankenberger.
As to claim 14, while Frankenberger teaches the use of a mobile device to advance the frame preform through the array of stations (figure 5, elements 15 – 19 being the ‘mobile device’; page 3, paragraph 41), Frankenberger does not teach the mobile device itself. Oberoi teaches a method of fabricating a frame for an aircraft (abstract), the method comprising: providing a mobile device for receiving a frame preform (figures 9 and 11, element 900 being the ‘mobile device’ and element 1100 being the ‘frame preform’; column 36, lines 38 – 47 and column 39, lines 15 – 28). Oberoi further teaches indexing the mobile device to indexing features at a manufacturing excess of the frame preform, wherein the indexing features are a hard stop of the mobile device (figure 9, elements 923 being the ‘indexing features’; column 37, lines 5 – 19). It would have been obvious to one skilled in the art to provide the mobile devices of Frankenberger with the indexing features of Oberoi so as to secure the frame preform to the mobile device, as desired by Frankenberger.
As to claim 15, while Frankenberger teaches the use of a drive unit to advance the frame preform through the array of stations (figure 5, elements 15 – 19 being the ‘drive unit’; page 3, paragraph 41), Frankenberger does not teach the drive unit itself. Oberoi teaches a method of fabricating a frame for an aircraft (abstract), the method comprising: providing a drive unit for receiving a frame preform (figures 9 and 11, element 900 being the ‘drive unit’ and element 1100 being the ‘frame preform’; column 36, lines 38 – 47 and column 39, lines 15 – 28). Oberoi further teaches physically interlocking a drive unit to a manufacturing excess of the frame (figure 9, elements 923; column 37, lines 5 – 19). It would have been obvious to one skilled in the art to physically interlock the drive unit of Frankenberger to a manufacturing excess of the frame preform, as taught by Oberoi, so as to secure the frame preform to the drive unit.
As to claim 17, the discussions of claims 14 and 15 are incorporated herein.
As to claim 29, Frankenberger teaches that one station of the array of stations is an installation station for installing one of a various number of components (page 2, paragraph 31). Examiner takes Official Notice that it is known in the art to use various fasteners, such as screws and rivets, to install these components to the frame preform so as to securely fasten the components to the frame preform. Therefore, it would have been obvious to one skilled in the art to perform work as fastener installation at the one station during the step of performing work on the frame preform via the one station, so as to securely fasten the given component to the frame preform, as desired by Frankenberger.
However, while Frankenberger makes obvious the use of fasteners and installing fasteners, Frankenberger does not teach the one station comprising a drilling station. Oberoi teaches a method of fabricating a frame for an aircraft (abstract), the method comprising: receiving a frame preform (figure 1, element 102 being the ‘frame preform’; column 6, lines 32 – 37) and performing work on the frame preform (figure 1, element 124; column 9, lines 1 – 5). Oberoi further teaches that the performed work includes installing fasteners onto the frame perform so as to attach various components to the frame preform (figure 1, elements 126 and 128; column 9, lines 6 – 20), wherein the step of installing fasteners includes drilling holes into the frame preform (figure 1, element 126; column 9, lines 6 – 20). It would have been obvious to one skilled in the art to perform a step of drilling the frame preform at the one station of Frakenberger, as taught by Oberoi, so as to allow fasteners to be installed onto the frame preform and install the components onto the frame preform, as desired by Frankenberger.
Oberoi further teaches a step of performing a non-destructive inspection onto lengthwise sections of the frame after the drilling step (figure 1, element 132; column 9, lines 6 – 10 and 26 – 31). It would have been obvious to one skilled in the art to set one of the stations of the array of stations to include a non-destructive inspection station Oberoi teaches that inspecting the drilling (which was performed by Frankenberger in view of Oberoi) was properly performed (column 9, lines 6 – 10 and 26 – 31).
As to claim 30 because Frankenberger teaches the array of stations being used to install an array of components (page 2, paragraph 31), it would have been further obvious to one skilled in the art to include a plurality of stations for non-destructive inspection, as taught by Oberoi, so as to ensure that the drilled holes necessary for the installation have been properly formed. Examiner notes that this inspection would include the drilled radius of these holes.
As to claim 31, the discussion of claim 29 is incorporated herein.
As to claim 32, Frankenberger teaches the array of stations being used to install an array of components (page 2, paragraph 31), each of which will require a drilling operation and drilling station. These drilling stations may reasonably be considered to be a ‘machining station’ and is configured to trim lengthwise sections of the frame preform to form datum planes at the frame preform.
As to claim 33, Frankenberger teaches the array of stations being used to install an array of components (page 2, paragraph 31), each of which will require a drilling operation and drilling station. These drilling stations may reasonably be considered to be a ‘cut-out station’ and is configured to cut out mouse holes from the lengthwise sections of the frame preform.
As to claim 34, the discussion of claims 29 and 30 are incorporated herein.
As to claim 99, the discussion of claim 14 is incorporated herein.
Allowable Subject Matter
Claims 59 and 104 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 59, Frankenberger teaches advancing the frame preform by a distance less than its length along the arc to a starting location (figure 5, location at elements 18 and 28 being the ‘starting location’; page 3, paragraph 41); attaching a second station to the frame (page 2, paragraph 28, wherein the ‘tools and equipment’ associated with the station 18 are the ‘second station’); performing work on the frame via the second station (page 2, paragraph 28); and returning the second station to the starting location (page 2, paragraph 28). However, Frankenberger expressly teaches that the work is performed on the frame via the second station when movement of the frame along the arc is paused (page 3, paragraphs 41 – 43). Therefore, Frankenberger does not teach work being performed on the frame as the frame advances along the arc.
Regarding claim 104, Okada teaches that the work is performed on the frame while the frame is moved through the array of stations (page 4, paragraphs 47 – 48). Therefore, Okada does not teach performing work on the frame during pauses between pulses of the frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726